Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on November 10th, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The configuration of the control circuit is indefinitely understood in the present recitation of claim 1.  While claim 1 calls for the control unit to calculate a measurement value of the luminescence of the sample using a number of photons measured by the “while the motor rotates the sample analysis substrate.”
Examiner notes that the sample analysis substrate has not been claimed as a positive element of the sample analysis device and is drawn to prospective workpiece therewith.  Further, Examiner notes that the claims are drawn to a device wherein such process recitations are not afforded patentable weight and are not taken to be carried out.
By this recitation, does Applicant intend to provide a further stipulation to the control circuit prior to the calculation step that recites something on the order of “a control circuit configured to actuate the drive circuit to rotate the motor and successively actuate the photodetector to measure a number of photons…” so as to provide positive basis for the inferential process discussion of “…while the motor rotates a prospective sample analysis substrate?”
Does Applicant intend to positively claim the sample analysis substrate or is such element to remain as a prospective workpiece and the device comprises those elements which have functionality therewith?
At present, the claims do not require any such coincident rotation of the motor (and thus a prospectively provided sample analysis substrate) and measurements taken concurrently therewith.


Claim 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The recitation to the functionality of the photodetector and the subsequent processing carried out by the control circuit are indefinitely defined herein.
Initially, it is noted that the functionality given to the photodetector in claim 2 does not coincide or have basis with the functionality given to the photodetector in the base, independent claim 1.
Independent claim 1 recites “…to measure a number of photons associated with the luminescence…” while claim two provides a functionality that is drawn to “…outputs at least one first measurement value and at least one second measurement value while the sample analysis rotates…”
Does Applicant intend to further provide in claim that the photodetector is also configured to output at least one measurement value?
Further, and this confounds the recitation with  respect to the control circuit it is noted that there lacks a calculation of the at least one first measurement value/at least one second measurement value with respect to using a number of photons received, so as to then allow a correction of sorts to such at least one first measurement value by way of the second measurement value.

Further, the functionality for outputting such first and second measurement values and thus, the subsequent calculations in the control circuit are indefinitely understood.

Herein, however, the discussion to the at least one second measurement is not understood.  It is unclear where such second measurement arises or has basis in the claims. 
 There is no change of state so it is unclear what would cause the photodetector to give a second measurement value from that of the first measurement value.  Examiner notes the clause of “while the sample substrate rotates,” however the claims are drawn to an apparatus and there is no basis for such process in the claims.  To this end, does Applicant intend to provide further functionality to the control circuit to actively actuate the drive circuit/motor and photodetector for such rotation and photodetection operations?  Examiner notes that “configured to” language given to a control circuit would be afforded patentable weight in which the prior art needs to disclose the recited procedure affected by the control ciruit.
Does Applicant intend that the photodetector is being actuated to output various measurements coincident with the analysis substrate being rotated and thus at different portions/sections of the window of the measurement chamber from measurement to measurement?
Examiner asserts that if this constant or interval-based measuring is sought with respect to the rotation of the substrate (and thus the changing position of where the light beam particularly goes through the window of the measurement chamber), than configured to cause such rotations of the analysis substrate coincident with the measurement operations.  
 As discussed above, the claims merely provide a motor/drive circuit with the functionality to rotate the sample analysis substrate, and there is no positive basis, such as by a particular configuration of the control circuit, for actively actuating said motor/drive circuit to rotate and coincidentally detect by way of the photodetector at multiple points.
As discussed above, this further stems to the various calculations carried out by the controller, wherein such calculations are indefinitely provided for as the requisite processes which are to supply the data used therein are not actively provided for in these device claims.  The operation of the control circuit to control such rotation and coincident measurements should be amended accordingly to clarify this and particularly provide for the actions and thus provide basis for the downstream calculations/comparisons.
This can likewise be seen in dependent claim 3 which appears to be drawn to a “full scan” or “360 degree rotation” of the analysis substrate and amendments with respect to the controller and its configuration to particularly drive the motor/drive circuit for such “one complete turn” is required.
  Similar issues are found or pervade through the remaining claims dependent from claim 2.
It is also noted that while the present claim 1 refers to an individual measurement chamber, and wherein the sample substrate is drawn to an intended  Applicant should clarify if the sample substrate with its measurement chambers is to be a positive element of the sample analysis device and if such second measurements and beyond are done with such coincident rotation and with respect to different measurement chambers as the substrate is rotated.  Or, if the intention is a plurality of measurements through various positions in a single measurement chamber than the claims should be amended accordingly as well.

Further, with regard to claim 4, the recitation “the above calculation” does not have proper antecedent basis in the claims and it is unclear what calculation is carried out by the control circuit or is being referenced herein.
  
Clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Intially, it is noted that the recitation within the control circuit’s calculation to “…with the at least one second measurement value” lacks proper antecedent basis in the claims and it is unclear where this arises.  Examiner notes that claim 2 recites at least one second measurement value, however, claim 7 depends from independent claim 1.

Clarification is required herein with respect to claim 7 which is particularly relying on a sample analysis substrate of further defined structure and calculations made therewith by the photodetector/control circuit.
Does Applicant intend to claim the sample substrate and its constituent measurement chambers as a positive element of the sample analysis device?


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Herein, claim 9 presents a vague and indefinite “using” step within the control circuit, which generally lists the parameters of reference clock signal, rotation angle signal, and photon pulse signal, wherein it is unclear how these signals are utilized in order to arrive at the sought ““a photon count distribution signal across rotation angles that has been corrected…”
It is also unclear what sort of parameter/calculation is given by “a photon count distribution signal across rotation angles…” amounts to or defines and it is unclear given the reading of the specification to this terminology.  Is this defining a number of photons at the photodetector for a given angle and a given gated timeframe of the photodetector receiving photons?  Is this an averaged amount of photons over all of the angles measured and for the average gated timeframe per measurement?  Something else?  
Examiner further notes that particular basis for actuating the motor/drive circuit to rotate the prospective sample substrate through any number of angles, “360 scans”, or particularly broken up angled intervals of the entire 360 degrees has not been provided for in the claims.
This further speaks to the lack of clarity as to the basis of the ratio “…the number of photons per unit rotation angle.”
Clarification is required.



Clarification is required.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought combinations as in claims 13 and 14 are indefinitely defined herein.  Presently, the claims merely provide that the two analysis system comprise those listed elements and it is unclear how the sample analysis substate of both claims is relatively structurally related within the sample analysis devices of claims 1/9 so as to provide the sough operative embodiment.  For example, is the sample analysis substrate supported by the motor and the measurement chamber window has optical constitution with the photodetector?
Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13 as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beddingham et al. (US 2009/0189089), hereafter Beddingham.
Further, Claims 3-6, as best understood, is/are rejected under 35 U.S.C. 102a1/103 as being anticipated or obvious in view of Beddingham et al. (US 2009/0189089), hereafter Beddingham. ***See statute produced below***
Beddingham discloses a control system for rotating a multiplex fluorescence detection device (abstract).  
With regards to claims 1 and 13, Beddingham discloses a sample analysis device comprising a motor 25/126, drive circuit for the motor (within the controller; and wherein Beddingham discloses a sample analysis substrate as in claim 13, but in claim 1 such element is drawn to a prospective workpiece and is not positively recited) , a photodetector 23/18 and a control circuit 122 to calculate a measurement value of the luminescence of the sample by using a number of photons measured by the photodetector while the motor rotates the sample analysis substrate (pars. [0039-0041,0044,0049,0126-0129,0145,0164,0167], figs. 1, 10-12, for example).  With regards to claim 2, Beddingham discloses such calculation in the control unit (par. .
Claim(s) 1, 2, 4, 5, and 13 as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kondoh et al. (US 2017/0141708), hereafter Kondoh.
Kondoh discloses a circuit for detecting rotation angle, a method for detecting rotation angle, a sample analysis device, and computer program for a sample analysis device (abstract, pars. [0002,0006-0009,0044,0045,0102-0117]).  With regard to claim 1 and 13, Kondoh discloses a sample analysis device comprising a motor to rotate the sample analysis device, a drive circuit to drive the motor, a photodetector to measure a number of photons, and a control circuit to calculate a measurement value of the luminescence of the sample by using a number of photons measured by the photodetector while the motor rotates the sample analysis substrate 10 (which is provided as a prospective workpiece and not a positively claimed element) with measurement chamber 12 having a window and a shading portion as a marker 14 (see figs. 1&2 and accompanying description, for example).  With regard to claim 2, Examiner asserts that the recitation to the “photodetector outputs at least one first measurement value and at least one second…while the sample substrate rotates” is drawn to a functional recitation (and likewise below in subsequent dependent claims) wherein the actual process of actively accomplishing such is not necessitated by the claim and the photodetector of Kondoh is commensurately structured as claimed and is also fully capable of outputting a plurality of measurements, including at least one first measurement and at least one second measurement as recited herein.  Further, in as much as presented and understood herein, the control circuit of Kondoh calculates such a measurement value as recited in claim 2 (pars. [0210], for example, wherein the origin detection value is utilized alongside a second measurement value as the sample . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Schwoebel et al. (US 2010/0062415), hereafter Schwoebel.
Kondoh has been discussed above.
Kondoh does not specifically disclose that the photodetector comprises a photomultiplier and a photon counter as claimed.
Schwoebel discloses a pathogen detection biosensor and includes discs which are to spun to cause sample preparation for an assay to be carried out and optically investigated in which Scwoebel discloses a photodetector comprising a photomultiplier and photon counter for receiving and generating pulse signals and counting the pulse 
It would have been obvious to one of ordinary skill in the art to utilize a particular arrangement of a photodetector for imaging biological elements and comprising a photomultiplier and a photon counter such as taught by Schwoebel in order to provide a known, obvious particular form of photodetector which allows for sensitive and accurate optical assessment of biological elements in the assay which would be appreciated and have an expectation of success in the similar device of Kondoh.


Allowable Subject Matter
Claims 9-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 9-12, and 14, the closest prior art of Beddingham and Kondoh collectively disclose analysis devices for optical investigation of a rotating sample substrate with multiple chambers and particular measurement value calculations therewith and including a rotation angle detection circuit to detect a rotation angle of the sample analysis substrate and generate a rotation angle signal and a coincident photodetector whose photon signal is utilized so as to provide higher precision measurements with a rotating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Modlin et al. (USPN 6,469,311) discloses a luminometer for detecting luminescence emissions from a plurality of wells and in which an integrated detector is particularly utilized for assessing the assays in the wells coincident with a predetermined threshold being met and thus a predetermined amount of photons reaching the detector in order to accurately assess completed reactions in the wells, , which is considered relevant to Applicant’s field of endeavor.
Wood et al. (USPN 5,798,263) discloses a luminometer for measuring a plurality of samples in a plurality of wells wherein two luminescence signals are utilized per well and threshold detection calculations and ratios of the two luminescent signals are utilized to yield more useful optical data illustrating the reactions in the wells, which is considered relevant to Applicant’s field of endeavor.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798